El Juez Asociado Sr. Wole,
emitió la opinión del tribunal.
José Barbosa y otros fueron acusados de haber obstacu-lizado a un policía en el cumplimiento de sus deberes, y ab-sueltos de dicho delito. Al terminarse este juicio, José Bar-*272bosa, acusado de tener ilegalmente un alambique, fue juzgado por dicbo delito y declarado culpable. ■ De la exposición del caso ante nos en apelación, aparece que por consentimiento de ambas partes, la corte tomó en consideración prueba que fue presentada en el juicio anterior por estar ante la misma en este caso. Si bubo alguna informalidad se renunció a ella y no puede ser atacada en apelación la actuación de la corte especialmente por no haberse formulado ninguna objeción en la corte inferior. Con esto queda resuelto el primer error que alega el apelante.
También se alega como error el haber permitido la corte que se presentara prueba sobre la existencia de un alambi-que cuando, según el apelante, la mejor prueba hubiera sido la presentación del alambique mismo. Sin embargo, la prueba de testigos oculares sobre la existencia de un alambique es prueba primaria y no secundaria. En la denuncia se alegaba que el alambique fué presentado en la corte, y de hecho fuá llevado a la corte municipal. Sin embargo, no se levanta nin-guna cuestión de que fuera esencial esta manifestación en la denuncia original o de que existió incongruencia.
Algunos de los demás errores señalados en el alegato no se hicieron constar en un señalamiento de errores. No es un señalamiento de error el decir en una forma general como dijo el apelante, que la corte inferior incurrió en error al decla-rar sin lugar sus objeciones. Los errores deben consignarse por serie (seriatim) en un señalamiento de errores. Las ma-terias desestimadas no parecen ser fundamentales. Hubo prueba suficiente de la culpabilidad del apelante.
Y no constituyó tampoco error de la corte el imponer una-multa sin fijar la prisión subsidiaria, aunque es mejor la prác-tica sugerida.
Debe confirmarse la sentencia.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Aldrey, Hutchison y Franco Soto.